The only questions before us for decision in this case are these: Did the court err in refusing to give, at the defendant's request, the general affirmative charge in his favor? And was there error in overruling appellant's motion to set aside the verdict of the jury and grant the defendant a new trial? A detailed discussion of the evidence could serve no useful purpose. Suffice it to say *Page 671 
that we have gone over the record in consultation, and it is our opinion that same shows ample evidence upon which to sustain the verdict and the judgment rendered. It follows that the trial court did not commit error in either of the particulars mentioned. Lee v. State, 18 Ala. App. 566, 93 So. 59; Anderson v. State, 18 Ala. App. 585, 93 So. 279; Pellum v. State, 89 Ala. 28,8 So. 83. Let the case be affirmed. Affirmed.